Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 18, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant last worked as a security guard in December 1993. He filed an original claim for unemployment insurance benefits on April 17, 1995. The Board found him ineligible to receive benefits because he did not have sufficient weeks of covered employment in his base period to file a valid original claim. Upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant admitted *713that he had no employment or earnings during his base period which extended from April 18, 1994 through April 16, 1995. Pursuant to Labor Law § 527 (1), a claimant must have at least 20 weeks of covered employment in the 52-week period preceding the filing of a claim to qualify for benefits. Since claimant has failed to meet the statutory requirements, we decline to disturb the Board’s decision.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.